Sognier, Judge.
Sheryl Ritchie filed a complaint against Georgia Farm Bureau Mutual Insurance Company seeking to recover payment of optional PIP benefits under her automobile insurance policy. The insurance company answered enumerating eleven separate defenses. Ritchie filed a motion to strike ten of the defenses on the grounds that said defenses were insufficient and contained redundant, immaterial, impertinent and scandalous matter. OCGA § 9-11-12 (f) (formerly Code Ann. § 81A-112 (f)). The trial court granted Ritchie’s motion as to six of the insurance company’s defenses on the ground that such defenses raised “questions of law alone.”
While we think the trial judge was incorrect in striking appellant’s defenses, see OCGA § 9-11-12 (b) (formerly Code Ann. § 81A-112 (b)); Elsner v. Cathcart Cartage Co., 124 Ga. App. 615 (184 SE2d 685) (1971); Northwestern &c. Ins. Co. v. McGivern, 132 Ga. App. 297, 302 (208 SE2d 258) (1974); Unigard Ins. Co. v. Kemp, 141 Ga. App. 698 (234 SE2d 539) (1977); nevertheless, we cannot reach the merits of this appeal. The insurance company failed to secure a certificate of immediate review and follow the interlocutory appeal procedure set forth in OCGA § 5-6-34 (formerly Code Ann. § 6-701). Since the case remains pending in the trial court, this appeal is premature. Mullinax v. Standard Fire Ins. Co., 152 Ga. App. 425 (263 SE2d 231) (1979).

Appeal dismissed.


Deen, P. J., and Pope, J., concur.